Citation Nr: 1022849	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for an ear disorder, to 
include bilateral hearing loss.

3.  Entitlement to service connection for a refractive error 
disorder, claimed as an eye disorder.

4.  Entitlement to service connection for a migraine headache 
disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include hiatal hernia, gastroesophageal reflux 
disorder (GERD), and a stomach condition.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The issues of entitlement to service connection for (i) an 
acquired psychiatric disorder, to include major depressive 
disorder, (ii) an ear disorder, to include bilateral hearing 
loss, (iii) a migraine headache disorder, and (iv) a 
gastrointestinal disorder, to include a hiatal hernia, GERD, 
and a stomach condition, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's refractive error disorder, claimed as an eye 
disorder, is not a disease or injury for which VA 
compensation benefits may be awarded.




CONCLUSION OF LAW

The criteria for service connection for a refractive error 
disorder, claimed as an eye disorder, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In the present case, VA's notice requirements were fulfilled 
by a letter dated in May 2006, which was sent prior to the 
issuance of the rating decision on appeal and which advised 
the Veteran of the criteria for establishing service 
connection.

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded appropriate VA examinations, and his service 
and VA treatment records have been obtained.  Further, the 
Veteran has not identified any additional records, to include 
private treatment records, which VA should obtain on his 
behalf.  Based on these facts, and because the Veteran has 
declined a hearing in connection with his claim, the Board 
finds all reasonable efforts were made by the VA to obtain 
evidence necessary to establish the claim.  Therefore, VA has 
no outstanding duty to provide further assistance to the 
Veteran with the development of evidence.

With respect to possibly outstanding VA treatment records, on 
his February 2009 Appeal to the Board of Veteran's Appeals 
(VA Form 9), the Veteran indicated that he has received 
treatment for a refractive error disorder, claimed as an eye 
disorder, since he separated from active military service, in 
August 2002.  However, the earliest treatment record in the 
claims folder is dated in April 2003.  No eye disorder other 
than refractive error disorder was diagnosed at the Veteran's 
June 2006 VA examination.  What is more, at the time of his 
VA examination, the Veteran denied any history treatment or 
trauma to his eyes, and has not suggested, or even hinted, 
that any possibly outstanding VA treatment records would 
document anything other than treatment for a refractive error 
disorder.  There is no indication that there is any 
possibility that addition VA treatment records, dated during 
the period from August 2002 and April 2003, if located, would 
disclose diagnosis of any eye disorder not present at the 
time of the 2006 VA examination.  

Therefore, the Board finds that a remand to obtain possibly 
outstanding VA treatment records generated between August 
2002 and April 2003 is not necessary and to do so would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  See Brock 
v. Brown, 10 Vet. App. 155, 161-2 (1997) (VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal); see also Robinson v. Shinseki, 557 F. 3d 1355 (Fed. 
Cir. 2009).  Adjudication of the Veteran's claim without the 
aforementioned VA treatment records does not prejudice the 
Veteran, or impact the fundamental fairness of the 
adjudication of the claim, since the Veteran himself has 
indicated that the records, if located, would not assist him 
to substantiate his claim.  

Claim for service connection for refractive error

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.

The Veteran's June 1998 entrance examination reflects that 
his near and distant vision was noted to be 20/20 in both 
eyes.  Subsequent treatment records do not contain any 
reference to vision problems.  The Veteran's May 2002 
separation physical examination reflects that the Veteran's 
distance vision was 20/20 bilaterally and his near vision was 
20/20 in his left eye and 20/30 in his right eye.  On the 
Report of Medical History, completed by the Veteran at this 
time, he also denied any type of eye trouble.  Essentially, 
the Veteran's service treatment record documents no treatment 
or complaints of any eye disorder, or similar condition, only 
noting some decrease in visual acuity.  

The Veteran was provided a June 2006 VA examination.  During 
the examination interview, the Veteran denied any ocular 
surgeries, traumas, or diseases, and only complained of 
"blurred vision when chang[ing] from near to far[,] without 
glasses."  After considering the Veteran's account of his 
disorder and performing an appropriate examination, the VA 
examination provided a diagnosis of refractive error.  The 
examiner further opined that the Veteran's symptoms were 
"caused by or a result of his refractive error," excluding 
any other disorder of the eye.  Essentially, both the medical 
evidence and the Veteran's own account of his "eye 
disorder" indicate the only disorder associated with his 
eyes is a refractive error disorder.  

VA has specifically excluded refractive error from the 
definition of what constitutes a disability for VA 
compensation purposes.   See 38 C.F.R. § 3.303(c).  Thus, the 
governing law does not authorize an award of service 
connection for the Veteran's refractive error, claimed as an 
eye disorder.  Absent evidence of an eye disorder, other than 
refractive error, there is no basis under the governing law 
upon which to grant the Veteran's service connection claim.  
The appeal is denied.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Service connection for a refractive error disorder, claimed 
as an eye disorder, is denied.  

REMAND

The Veteran seeks to establish service connection for 
bilateral hearing loss.  According to his June 2006 
audiological examination interview, he attributes hearing 
loss to combat noise exposure.  However, the record presently 
is insufficient to properly evaluate the Veteran's claim, as 
the examiner who conducted the VA audiologic examination did 
not provide an opinion as to the etiology of the Veteran's 
current hearing loss.  

The Board notes that the Veteran's June 1998 enlistment 
examination documents the presence of significant hearing 
loss, which appears to have worsened by June 1999, following 
the Veteran's "routine noise exposure."  Nevertheless, the 
Veteran's July 2002 separation audiological examination 
documents near perfect hearing.  The examiner who conducted 
the VA audiologic examination did not discuss review of the 
service treatment records.  

Review of the Veteran's service treatment record would have 
provided the June 2002 VA examiner with a more complete 
picture of the Veteran's claimed disorder.  As the Board 
finds that the medical evidence of record is not sufficiently 
complete to address the Veteran's bilateral hearing loss 
claim, a follow-up opinion should be obtained that addresses 
matters relevant to the Board's evaluation of the claim.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).

The examiner who conducted a June 2006 VA medical examination 
assigned diagnoses of GERD, hiatal hernia, and chronic 
gastritis, and noted the Veteran's lay statements that 
symptoms of stomach disorders had been chronic since prior to 
his service discharge.  However, the examiner did not provide 
a medical opinion as the likelihood that a current 
gastrointestinal disorder began during the Veteran's service 
or was due to his service.  Similarly, the examiner did not 
provide a medical opinion as the likelihood that a current 
migraine disorder began during the Veteran's service or was 
due to his service.  Thus, the record presently is 
insufficient to properly evaluate the Veteran's claim for 
service connection for a gastrointestinal disorder or for a 
migraine disorder.

The Veteran presently seeks to establish service connection 
for an acquired psychiatric disorder, to include a major 
depressive disorder.  He maintains that his current disorder 
is related to psychiatric symptoms that were treated in-
service.  The Veteran indicated on his initiating claim that 
he was treated for a psychiatric disorder from August 1998 to 
August 2002, at Fort Drum Army Base, New York; however, in a 
January 2010 submission, the Veteran provided a more definite 
window of treatment, which was from June 2000 to July 2000.  
Although the Veteran's service treatment records do not 
contain any psychiatric treatment records, the National 
Personnel Records Center (NPRC) sometimes maintains in-
service psychiatric treatment records apart from a Veteran's 
general service treatment records.  The Board finds that the 
record does not reflect sufficient attempts to obtain these 
records; therefore, VA should undertake such efforts.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In his February 2009 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the Veteran specifically indicated that he 
received treatment for (i) an acquired psychiatric disorder, 
to include an anxiety and major depressive disorder, (ii) an 
ear disorder, to include bilateral hearing loss, (iii) a 
migraine headache disorder, and (iv) a gastrointestinal 
disorder, to include a hiatal hernia, GERD, and a stomach 
condition, at the VA Medical Center, in San Juan, Puerto 
Rico, beginning at the time he separated from military 
service (August 2002).  However, the earliest VA treatment 
record in the claims folder is dated in April 2003.  VA 
should undertake necessary attempts to obtain the VA 
treatment records identified by the Veteran.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request that 
it conduct a search for any in-patient and 
outpatient psychiatric/mental health 
clinic records related to the Veteran's 
in-service treatment for any psychiatric 
condition at Fort Drum Army Base, New 
York, from June 2000 to July 2000, to 
include separately-filed hospital records.  
Any negative response should be in writing 
and associated with the claims folder.

2.  The AMC/RO should request all of the 
Veteran's VA hospitalization, and/or 
treatment records related to (i) an 
acquired psychiatric disorder, to include 
an anxiety and major depressive disorder, 
(ii) an ear disorder, to include bilateral 
hearing loss, (iii) a migraine headache 
disorder, and (iv) a gastrointestinal 
disorder, to include a hiatal hernia, 
GERD, and a stomach condition, from the VA 
Medical Facility in San Juan, Puerto Rico, 
dated between August 2002 and April 2003.  

Current VA clinical records, from December 
2009 to the present should be obtained as 
well.

Any negative response should be in writing 
and associated with the claims folder.

3.  After the aforementioned development 
has been completed and all records, and/or 
negative response(s), associated with the 
claims folder, the claims folder should be 
returned to the VA examiner who performed 
the Veteran's June 2006 audiological 
examination.  The examiner should review 
the claims folder, and note such review in 
the claims folder.  

The examiner should then specifically 
opine, as to the following, providing a 
clear and complete rationale for the 
provided opinion:

Is it is at least as likely as not (a 
50% or higher degree of probability) 
that any current hearing loss 

(i) had its onset during the Veteran's 
military service, or within one year 
following the Veteran's service, or,

(ii) was caused, and/or aggravated, by 
the Veteran's military service or any 
incident thereof, to include noise 
exposure or diagnosed otitis media 
treatment?  

In providing the requested opinion, the 
examiner should specifically consider and 
address the various audiological findings 
noted on the Veteran's June 1998 
enlistment examination, his July 1999 in-
service examination, and his July 2002 
separation examination.  

If the person who examined the Veteran in 
June 2006 is not available, or if the June 
2006 examiner deems it necessary, another 
VA examination should be conducted, and 
the requested opinions provided 
thereafter.  All findings and conclusions 
should be set forth in a legible report.

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.   Thereafter, necessary 
development should be completed.

4.  If after obtaining the aforementioned 
in-service and VA treatment records, the 
evidence documents (i) in-service 
treatment for an acquired psychiatric 
disorder, to include anxiety or major 
depressive disorder, or, (ii) evidence of 
a psychosis within one year after the 
Veteran's service discharge, or, (ii) 
evidence suggesting a possible link 
between a current psychiatric disorder and 
the Veteran's military service, the AMC/RO 
should complete all necessary development, 
including requesting an appropriate VA 
medical examination(s).

5.  After the aforementioned development 
has been completed and all records, and/or 
negative response(s), associated with the 
claims folder, the claims folder should be 
returned to the VA examiner who performed 
the Veteran's June 2006 gastrointestinal 
(medical) examination.  The examiner 
should review the claims folder, and note 
such review in the claims folder.  

The examiner should then specifically 
opine, as to the following, providing a 
clear and complete rationale for the 
provided opinion:

Is it is at least as likely as not (a 
50% or higher degree of probability) 
that a current gastrointestinal 
disorder 

(i) had its onset during the Veteran's 
military service, or, whether an ulcer 
disorder was present within one year 
following the Veteran's service 
discharge, or, 

(ii) was caused, or aggravated, by the 
Veteran's military service or any 
incident thereof, or has been chronic 
and continuous since the Veteran's 
service discharge?

The examiner should discuss the Veteran's 
account of the chronicity of symptoms 
since his service discharge.  

If the person who examined the Veteran in 
June 2006 is not available, or if the June 
2006 examiner deems it necessary, another 
VA examination should be conducted, and 
the requested opinions provided 
thereafter.  All findings and conclusions 
should be set forth in a legible report.

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.  Thereafter, necessary 
development should be completed.

6.  After the aforementioned development 
has been completed and all records, and/or 
negative response(s), associated with the 
claims folder, the claims folder should be 
returned to the VA examiner who performed 
the Veteran's June 2006 neurologic 
(general medical) examination.  The 
examiner should review the claims folder, 
and note such review in the claims folder.  

The examiner should then specifically 
answer the following question, providing a 
clear and complete rationale for the 
provided opinion:

Is it is at least as likely as not (a 
50% or higher degree of probability) 
that a current migraine headache 
disorder 

(i) had its onset during the Veteran's 
military service; or, 

(ii) was caused, or aggravated, by the 
Veteran's military service or any 
incident thereof, or has been chronic 
and continuous since the Veteran's 
service discharge?   

In providing the requested opinion, the 
examiner should specifically discuss the 
Veteran's account of the chronicity of his 
symptoms since his service discharge.  

If the person who examined the Veteran in 
June 2006 is not available, or if the June 
2006 examiner deems it necessary, another 
VA examination should be conducted, and 
the requested opinions provided 
thereafter.  All findings and conclusions 
should be set forth in a legible report.

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.  Thereafter, necessary 
development should be completed.

7.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran, and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


